Opinion issued July 21, 2015.




                                               In The

                                       Court of Appeals
                                              For The

                                   First District of Texas
                                     ————————————
                                       NO. 01-15-00581-CV
                                    ———————————
                         IN RE CAROLYN FROST KEENAN, Relator


                    Original Proceeding on Petition for Writ of Mandamus


                                  MEMORANDUM OPINION

        By petition for writ of mandamus, relator, Carolyn Frost Keenan, seeks mandamus relief

from the trial court’s June 1, 2015 order denying her Motion to Compel Production of Ballots

from River Oaks Property Owner’s, Inc.1

        We DENY the petition for writ of mandamus and DISMISS all pending motions as
moot.
                                             PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Huddle.

1
        The underlying case is River Oaks Property Owners, Inc. v. Carolyn Frost Keenan, No.
        201403190, pending in the 133rd District Court of Harris County, the Hon. Jaclanel McFarland
        presiding.